Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
Response to Amendment
	The amendment filed 01/14/2021 has been entered.  As directed by the amendment: claims 1-20, 26, 30-31, 33 are cancelled; and claims 21, 25, and 37 have been amended.  Thus, claims 21-25, 27-29, 32, and 34-38 are pending.
	Applicant’s amendment is sufficient in overcoming the previously indicated objections, rejections under 35 USC 112(d), and the prior art rejections under 35 U.S.C. § 103 indicated in the Final Office Action (dated 11/16/2020).
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Drawings
The drawings were received on 01/14/2021.  These drawings are accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 27-29, 32, 34, 35, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent 8170406), in view of Niederer et al. (U.S. Publication 2008/0000889), hereinafter Niederer.
Regarding claim 21, Wu discloses a heating device for heating a fluid (abstract-automotive water heater; See Figures 3, 3a, 4, and 5
a heating body (defined by 31, 32, and 33; as shown in the below annotated Figure) having a through passageway for the fluid (passageway defining fluid flow path 310) with:
a plurality of parallel longitudinal channels (Figure 3a; plurality of parallel longitudinal channels taken as the parallel vertical channels that, at least partially define fluid flow path 310; Reference character 37 aids in defining the plurality of parallel longitudinal channels; See also Col. 3, line 66 to Col. 4, line 5; plurality of longitudinally spaced parallel flow paths; See Col. 4, lines 11-17-parallel spacing of plurality of 37 longitudinally located within body 31); 
at least one groove (30; See Figures 3 and 5 showing length, width, and depth of groove 30) formed on an outer surface of the heating body (31), said outer surface extending along the plurality of parallel longitudinal channels (see Figures 3 and 5 showing the outer surface, on which groove 30 occurs, extends along the plurality of parallel longitudinal channels-generally defined by 310);
at least one electrical resistance (21-Col. 3, lines 10-17 discloses 21 being an electric heating wire or a PTC heater) housed in the at least one groove of the heating body (See at least Figures 3 and 5); and

    PNG
    media_image1.png
    705
    829
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    624
    701
    media_image2.png
    Greyscale

at least one closure plate (back plate 26 and compression plate 4) of the at least one groove (30) overlying the at least one electrical resistance (21) and extending along the plurality of parallel longitudinal channels (See Figures 3 and 5; plate 26, at least partially, extends along the plurality of parallel longitudinal channels) and extending transversely, in each of two opposed transverse directions, with two lateral edges each in contact (indirectly) with the body and fastened to said body by fastening screws (See Figures 3 and 4 above and Col. 4, lines 56-64; “…using mechanical strength of the sealing back plates 26 and a compression plate 4 to form a compression joint, wherein the compression plate 4 is screwed down to the exchange bed 31 using general screws 41…thereby enabling the laminated heating units 2 to be firmly joined to corresponding positions of the exchange bed 31….”);
wherein the passageway passing through the heating body (See Figure 3a) comprises:



    PNG
    media_image3.png
    829
    814
    media_image3.png
    Greyscale

a transverse channel (channels 320 or 330) formed at each of both ends (top and bottom ends) of the plurality of parallel longitudinal channels (channels 330 occur at the uppermost end of the parallel channels in Figure 3a, while channel 320 occurs at the lowermost end of the parallel channels), ensuring at each of said both ends a connection of all of said plurality of parallel longitudinal channels (Col. 4, lines 12-25; “…the parallel spacing of the plurality of ribbed plates 37 longitudinally located in the interior of the exchange bed 31 enables forming the plurality of mutually parallel flow paths 310, and each end opening of two adjacent flow paths 310 is covered by the front and rear seal end covers 32, 33, in which each of the seal end covers 32, 33 are adapted to match the required positions for the turnaround of adjacent stream currents, and indentations define turnaround areas 320, 330…after water enters the water inlet pipe orifice 34, then an S-shaped turnaround stream is formed in each of the flow paths 310, thereby enabling the full potential of the transported heat energy in each flow path to be retrieved….” As such, the transverse channels of Wu, physically and functionally, ensure a physical and fluidic connection of all of the parallel longitudinal channels at both ends thereof.).
Wu discloses, substantially, the claimed invention except for the at least one closure plate extending beyond the groove so as to have two lateral edges in direct contact with the body, wherein each of the two lateral edges is fastened to said body.

    PNG
    media_image4.png
    575
    555
    media_image4.png
    Greyscale

Along the same field of endeavor of electric heating devices of a fluid for motor vehicle (para. 0002), Niederer teaches that it is known in the art (Fig. 1, showing heating body 4a having a through passageway-between openings 6 and 8. Figure 2, showing circulation channel 10, divided by walls 12, defining a plurality of parallel channels-see above annotated Figures) to use a closure plate (4b) extending beyond a groove (recess 16, which receives PTC heater 18-para. 0029, which corresponds to the groove 30 that receives PTC heater 21 of Wu) 

    PNG
    media_image5.png
    595
    555
    media_image5.png
    Greyscale

so as to have two lateral edges in direct contact with the body (as shown above), wherein each of the two lateral edges is fastened to said body (para. 0027, fastened using screws; Figures 1-2 showing fastening holes). 

    PNG
    media_image6.png
    491
    569
    media_image6.png
    Greyscale

Niederer also teaches, although not relied upon, a transverse channel (shown above) being formed in the heating body (4a) at each of both ends (opposite ends shown) of the plurality of parallel longitudinal channels, ensuring at each of said both ends a connection of all of said plurality of parallel longitudinal channels (fluid connection between openings 6 and 8 such that the transverse channels form a fluidic connection at each end of each longitudinal channel).
The advantage of combining the teachings of Niederer is that in doing so would provide a mounting connection between the closure plate and the heating body such that the connection occurs on lateral edges of the closure plate, which would improve the connection between the closure plate and the heating body (as opposed to having screws placed along the center, as disclosed in Wu). Furthermore, mounting the closure plate on the heating body from the lateral edges would amount to a simple substitution of art recognized mounting connections (fastening via fastening screws at lateral edge 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wu with Niederer, by substituting the fastening between the closure plate and heating body of Wu, with the teachings of Niederer, to provide a mounting connection between the closure plate and the heating body such that the connection occurs on lateral edges of the closure plate, which would improve the connection between the closure plate and the heating body (as opposed to having screws placed along the center, as disclosed in Wu). Furthermore, mounting the closure plate on the heating body from the lateral edges would amount to a simple substitution of art recognized mounting connections (fastening via fastening screws at lateral edge vs. fastening via fastening screws at center) performing the same function of fastening the closure plate to the heating body and the results of the substitution would have been predictable. (See MPEP 2144.06-11).
Regarding claim 22, the primary combination, as applied in claim 21, teaches each claimed limitation. 
Wu, specifically, further teaches (See annotated Figure 5)

    PNG
    media_image7.png
    332
    614
    media_image7.png
    Greyscale

wherein the width (width) of the at least one groove (30) is greater than the height (height) of said at least one groove on a majority of the length of said at least one groove (See at least Figure 3 and 4).
Regarding claim 23, the primary combination, as applied in claim 22, teaches each claimed limitation.
Wu, specifically, further teaches a ratio between the width and height of the at least one groove is greater than 3 (the width, as discussed above, is shown as being at least 3 times larger than the height).
Regarding claim 24, the primary combination, as applied in claim 21, teaches each claimed limitation.
Wu, specifically, further teaches wherein the at least one electrical resistance (21) is elongated and flat (See Figure 3 or 5).
Regarding claim 25, the primary combination, as applied in claim 21, teaches each claimed limitation.
Wu, specifically, further teaches wherein the at least one closure plate (26/4) so bears on the heating body (26/4 at least partially bears on the heater body).
Niederer also teaches the closure plate (4b) bearing on the heating body (4a).
Regarding claim 27, the primary combination, as applied in claim 21, teaches each claimed limitation.
Wu, as modified by Niederer, teaches wherein the at least one closure plate (26/4) comprises: orifices (which receive screws 41) along the lateral edges of said at least one closure plate (26/4) (as modified by Niederer, the orifices shown in Figures 1-2 occur along the lateral edges in which the closure plate is fastened to the heating body) and the heating body (31/32/33) comprises: threaded bores for receiving the fastening screws of the fixation by screwing, said fastening screws being arranged through said orifices (See Figure 4 and Col. 4, lines 56-64, plate 4 is screwed down to 31 using screws 41 and compresses plate 26 enabling joining to the body).
Regarding claim 28, the primary combination, as applied in claim 21, teaches each claimed limitation.
Wu further teaches wherein the at least one closure plate (26/4) is in contact (indirectly) with the at least one electrical resistance (21)(See Figures 3 and 5).
Regarding claim 29, the primary combination, as applied in claim 21, teaches each claimed limitation.
Wu further teaches wherein the passageway passing through the heating body is straight (See Figure 3a, the passageway comprises straight sections; i.e. the portions defined by 37).
Regarding claim 32, the primary combination, as applied in claim 21, teaches each claimed limitation.
Wu further teaches the at least one groove and the at least one electrical resistance extending transversely over all of the plurality of longitudinal channels (See at least Figures 3, 3a, 4, and 5; groove 30 and electric resistance 21 extend transversely over all of the channels).
Regarding claim 34, the primary combination, as applied in claim 21, teaches each claimed limitation.
Although Wu does not explicitly disclose each of the transverse channels being produced by drilling, such limitation, however, does not provide a patentable distinction over the prior art.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985);” “We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); MPEP 2113 and 2173.05(p)).
Regarding claim 35, the primary combination, as applied in claim 21, teaches each claimed limitation.
Although Wu does not explicitly disclose the plurality of longitudinal channels and the heating body being formed by extrusion and the at least one transverse channels being formed by removing material, such limitation, however, does not provide a patentable distinction over the prior art.  "[E]ven though product-by-process claims are 
Regarding claim 37, the primary combination, as applied in claim 21, teaches each claimed limitation.
Wu further teaches wherein the at least one groove comprises two grooves on opposite sides of the heating body (See Figures 3, 3a, 4, and 5; groove on left and right side of 31), the passageway extending between said opposite sides and said two grooves (See Figure 3, 3a and 4, the aforementioned passageway, at least partially, extends between the left and right grooves housing respective heating units 2).
Regarding claim 38, the primary combination, as applied in claim 21, teaches each claimed limitation.
Wu further teaches the at least one electrical resistance being a PTC heater (21-Col. 3, lines 10-17 discloses 21 being an electric heating wire or a PTC heater).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent 8170406), in view of Niederer et al. (U.S. Publication 2008/0000889), hereinafter Niederer, and in further view of Commette et al. (U.S. Publication 2007/0274697), hereinafter Commette.
Regarding claim 36, the primary combination, as applied to claim 21, further discloses the heating body being parallelepipedic (As clearly shown in Figures 3, 4, and 5 of Wu), but is silent on the heating body being an integral solid block.
Commette teaches that it is known in the art of fluid heaters (paragraph 0008, heating fluid traversing through passageways of a heater body) (Figures 1-5; heater body 30, plurality of parallel longitudinal channels 40, 44, 50, etc.; Figure 5 detailing the fluid flow path between the inlet and the outlet) for the heating body (30) being an integral solid block (para. 0026, solid block of structural material) that is parallelepipedic (Figures 1-4).
	The advantage of combining the teachings of Commette is that in doing so would result in the use of a one piece construction instead of the multiple piece construction of Wu which would be merely a matter of obvious engineering choice.  See MPEP 2144.04-V-B.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wu, as modified by Niederer, with Commette, by replacing the multiple piece construction of the heater body of Wu, with the teachings of Commette, for in doing so would result in the use of a one piece construction instead of the multiple piece construction of Wu which would be merely a matter of obvious engineering choice.  See MPEP 2144.04-V-B.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761